Citation Nr: 0019585	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  96-37 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran's injuries sustained on May 30, 1985, 
were incurred in the line of duty.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, his brother, and a friend


INTRODUCTION

The veteran had active service from November 1984 to April 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran sustained injuries as a result of a 
motorcycle accident on May 30, 1985.  

3.  At the time of the accident he was driving a motorcycle 
in a careless manner and his blood-alcohol level at the time 
of the accident was .18.  

4.  The motorcycle accident on May 30, 1985 was due to the 
veteran's willfully and intentionally drinking alcohol to 
excess and thereafter driving a motorcycle while under the 
influence of intoxicating liquor.  


CONCLUSION OF LAW

The injuries sustained from a motorcycle accident on May 30, 
1985 resulted from the veteran's own willful misconduct and 
were not incurred in line of duty.  38 U.S.C.A. §§ 105, 5107 
(West 1991); 38 C.F.R. §§ 3.1, 3.301 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107.  The record reflects that the appeal has 
been twice remanded by the Board for additional development.  
In a written presentation by the veteran's representative, 
submitted in March 2000, it is argued that additional 
development should be attempted.  The representative argues 
that additional effort should be made to obtain complete 
records relating to a Physical Evaluation Board proceeding, 
the veteran's written statement secured prior to a 0815 Judge 
Advocate General hearing, civilian investigative report 
prepared by a private attorney, blood-alcohol content report 
and collateral information, records of paramedics on an 
ambulance that transferred the veteran to Nightingale 
Helicopter Service, records from Nightingale Helicopter 
Service, and legible records from the Norfolk General 
Hospital.  Reference is also made to microfiche contained in 
the file and the representative's concern over whether the RO 
actually reviewed the microfiche.  

A review of the record reflects that the March 1999 
supplemental statement of the case makes specific reference 
to information contained in the microfiche record in the 
file.  The Board has reviewed the microfiche and concludes 
that a reference in the supplemental statement of the case 
reflects that the RO also reviewed the microfiche.  Further, 
the supplemental statement of the case makes specific 
reference to the Physical Evaluation Board proceeding.  With 
respect to the Physical Evaluation Board proceeding, the 
record contains a transcript beginning at page two.  The top 
of page two reflect what appears to be the beginning of that 
hearing and does not contain any indication that there would 
have been any information on page one that could be relevant.  
The transcript reflects the Physical Evaluation Board's 
conclusion and pertinent copies of documents from the 
microfiche reflect notification with respect to the Physical 
Evaluation Board.  Requests have been directed to the 
National Personnel Records Center, the United States Navy at 
two different locations, and to the veteran, all seeking 
information relating to this appeal.  Information has been 
provided to the extent that it was available and there is no 
indication that any additional information concerning a 
Physical Evaluation Board proceeding is available nor has any 
additional location been identified from which further 
information concerning the Physical Evaluation Board 
proceeding could be obtained.  

With respect to the veteran's written statement, referred to 
in the transcript of the Physical Evaluation Board 
proceeding, the record indicates that copies of this 
statement have not been forthcoming in response to various 
and multiple requests for documents, including requests 
directed to the veteran.  With regard to any civilian 
investigative report prepared by a private attorney retained 
by the veteran or his mother, the record reflects that the 
veteran provided his attorney's name, but indicated that he 
did not have a current address.  The RO identified an 
attorney by like name, located in Michigan, the location of 
the veteran's attorney, and directed a letter to that 
attorney.  No response has been received.  With respect to a 
blood-alcohol content report, the record contains a summary 
of the veteran's admission to Norfolk General Hospital 
indicating the veteran's blood-alcohol content, progress 
notes from that facility indicating his blood-alcohol 
content, and laboratory reports from that facility indicating 
his blood-alcohol content.  With respect to any further 
reports relating to blood-alcohol content as well as the 
assertion regarding eligible records from Norfolk General 
Hospital, multiple requests have been directed to Norfolk 
General Hospital by both VA and the veteran's representative 
with negative responses from that facility in each case, 
indicating that they do not have any records relating to the 
veteran's care.  Further, summaries relating to the veteran's 
initial day of hospitalization at Norfolk General Hospital 
are legible and progress notes relating to his care during 
his stay are also legible.

A March 1998 letter to the Virginia Beach Princess Anne Court 
Rescue Squad attempted to obtain records relating to any care 
provided the veteran by ambulance or helicopter attendants.  
No response was received.  A statement in the line-of-duty 
investigation reflects that a registered nurse on board the 
helicopter was interviewed.  

The request by the veteran's representative to attempt to 
obtain additional information does not provide any additional 
sources from which further information could be obtained.  In 
light of the review set forth above, the Board concludes that 
all attempts to obtain additional information have been 
exhausted.  With respect to a statement prepared by the 
veteran in conjunction with his 0815 Judge Advocate general 
hearing, the record indicates that immediately following the 
veteran's motorcycle accident, as well as is reflected in the 
September 1996 hearing transcript, he is unable to recollect 
the events that occurred immediately proceeding and 
immediately following the motorcycle accident.  Therefore, 
there is no indication in the record that obtaining this 
statement would provide any information that has not already 
been otherwise supplied.  Further, as previously stated, 
there is no indication of any resource that might yield this 
statement if a request were directed to such resource.  On 
the basis of this analysis, the Board concludes that the VA 
has met its duty to assist the veteran in the development of 
his claim and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

The law provides that an injury or disease incurred during 
active military, naval or air service will be deemed to have 
been incurred in line of duty and not the result of the 
veteran's own willful misconduct unless such disease or 
injury was the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 105.  Before finding basic 
eligibility for VA compensation benefits in this case, there 
must be a determination of whether the veteran's injuries in 
the motorcycle accident on May 30, 1985, were caused by his 
own wrongdoing, thereby overcoming the presumption of 
incurrence in line of duty.

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violations of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of the injury, disease or death.  38 C.F.R. 
§ 3.1(n)(1), (3).  "'Proximate cause' is defined as 'that 
which, in a natural continuous sequence, unbroken by any 
efficient intervening cause, produces injury, and without 
which the result would not have occurred.'"  Forshey v. West, 
12 Vet. App. 71, 74 (1998) citing Black's Law Dictionary 1225 
(6th ed. 1990).

Finding willful misconduct will negate the line-of-duty 
presumption, but the VA "must establish that denial of the 
claim is justified by a preponderance of the evidence."  
Smith v. Derwinski, 2 Vet. App. 241, 244.  Therefore, if the 
evidence either favors the veteran or the evidence for and 
against his claim is equal, the claim must be granted.  Only 
if a preponderance of the evidence is against the veteran's 
claim will it be denied.  Forshey at 76.

The VA Adjudication Procedure Manual, M21-1, Part IV, 
Chapter 11.04(c)(1) provides that a person is held 
responsible for disabling injuries or death resulting 
directly and immediately from indulgence in alcohol on an 
individual occasion and determinations of willful misconduct 
in such instances will depend upon the facts found.  Care 
must be exercised to guard against findings of willful 
misconduct on the basis of inconclusive evidence and an 
adverse determination requires that there must be excessive 
indulgence as the proximate cause of the disability or death 
in question.  Id.  A presumption of intoxication is created 
when a person's blood-alcohol percentage is .10 or more.  VA 
Adjudication Procedure Manual, M21-1, Part IV, 
Chapter 11.04(c)(2); Forshey at 75. 

There is no dispute as to some of the facts involved.  The 
veteran was returning to his quarters following a class 
graduation party at which he was consuming beer with fellow 
service members.  See the veteran's May 1987 report of 
accidental injury and the transcript of the September 1996 
personal hearing at page 10.  Further, there is no 
disagreement in that the veteran left the graduation party, 
proceeding to ride his motorcycle on Holland Road, whereupon 
his motorcycle departed the roadway with the veteran 
sustaining multiple injuries including paraplegia as a result 
of spinal injury.  However, there is disagreement as to what 
caused the motorcycle to depart the roadway as well as 
questioning with respect to the indicated blood-alcohol 
content.

As set forth above, there are three separate documents from 
the Norfolk General Hospital that indicate that the veteran's 
blood-alcohol content, following his admission to that 
facility after his motorcycle accident, was .18.  These 
documents consist of a summary dated May 31, 1985, indicated 
to be the date of the veteran's admission, reflecting that 
blood studies revealed that the veteran's blood-alcohol 
content was .18.  Further, a May 31, 1985 progress note, 
indicated to have been made at 12:30 a.m., reflects a blood-
alcohol content of .18.  A May 31 laboratory report indicates 
that the veteran's blood-alcohol content was .18 with the 
bottom half of the eight being legible.  This report also 
indicates that the blood-alcohol was taken at 002 with the 
last digit being eligible.  With consideration of the 
progress note indicating that the blood-alcohol was known at 
12:30 a.m., the Board concludes that the laboratory report 
indicates that the blood-alcohol content was determined at 
approximately 12:20 a.m., on May 31, 1985.  With 
consideration of the line of duty investigation interview 
with the police officer, indicating that the accident was at 
approximately 11:15 p.m. on May 30 1985, the blood alcohol 
content was determined approximately 1 hour after the 
accident.

Arguments have been made with respect to the veracity of the 
.18 blood-alcohol content.  These arguments include how the 
blood was taken and whether the veteran was administered any 
drugs that might have altered his blood-alcohol content.  No 
evidence has been submitted that would support any of these 
arguments as being other than speculation.  Since the blood-
alcohol content was determined by Norfolk General Hospital 
whose intent at the time of determining that content was to 
care for a severely injured individual, the Board concludes 
that the blood-alcohol content determination was accomplished 
in an accurate and reliable manner.  The Board finds that the 
blood-alcohol determination of .18 is conclusive evidence 
that the veteran's blood-alcohol content at the time the 
veteran was admitted to Norfolk General Hospital was in fact 
.18.  Further, since there is no evidence, but only argument, 
that the veteran was administered any type of substance 
between the time of his accident and the time of the hospital 
laboratory tests, the Board finds that the evidence is 
conclusive that the veteran's blood-alcohol content at the 
time he was operating his motorcycle when it departed the 
roadway on May 30, 1985, was .18.

Concerning what the cause of the veteran's motorcycle's 
departure from the roadway was two scenarios have been put 
forward.  The veteran's scenario is that another vehicle, 
unknown and unidentified, struck the right side of his 
motorcycle causing him to lose control and depart the 
roadway.  It is acknowledged that the roadway is a two-lane 
road in this location, but it is asserted that the vehicle 
could have came up behind the veteran in his lane.  While the 
veteran does not recall the events that transpired, and there 
are no witnesses who observed the veteran's motorcycle being 
struck by another vehicle or another vehicle in the vicinity 
at the time of the accident, in support of this theory it is 
submitted that the veteran's brother and another individual 
viewed the motorcycle following the accident and observed 
that the right muffler was damaged as well as the gas tank on 
the right side, with blue paint being found on the right side 
of the motorcycle.  The motorcycle was black.  With respect 
to observations made by the individuals who viewed the 
motorcycle following the accident, large probative weight 
will be accorded their observations.  However, with respect 
to how the damage to the right side of the motorcycle was 
sustained, the record is devoid of competent direct evidence 
other than speculation and theory.  Therefore, no probative 
weight will be accorded this evidence.

The record contains evidence that indicates that just prior 
to the veteran's motorcycle departing the roadway it was 
observed by three different individuals in an automobile.  
Statements from these individuals have been associated with 
the record as part of the line-of-duty investigation.  These 
statements indicate that the veteran's motorcycle passed them 
on a curve.  At the time it passed them they were doing 
45 miles per hour, the speed limit.  All of these individuals 
described the veteran's speed as he passed them as "very 
fast".  The investigating police officer was also 
interviewed.  That police officer indicated that the road was 
dry and the sky was clear at the time of the accident.  The 
veteran was wearing proper safety gear.  The officer 
indicated that the veteran had passed the other vehicle on a 
curve on a solid yellow line and must have been traveling in 
excess of the posted speed limit of 45 miles per hour.  The 
police report reflects that the speed limit at the location 
of the accident was 45 miles per hour and this was the 
maximum safe speed.  It indicates that the veteran's speed 
before the accident was unknown.  The statements of the 
witnesses reflect that after the veteran passed them he 
failed to negotiate a second curve and ran off of the road 
and hit a guide wire to a telephone pole.  The witnesses 
stopped their car and at first had trouble locating the 
veteran.  After they found him help was called.  The police 
officer indicated that the accident occurred at approximately 
11:15 p.m. on May 30, 1985.  

All of the three witnesses are competent to testify as to the 
speed their vehicle was traveling.  They have indicated that 
their vehicle's speed was 45 miles per hour.  They are also 
competent to testify that the veteran passed them and to 
identify the location of the road where he did pass them.  
Therefore, the Board accords large probative weight to the 
evidence indicating that the veteran passed the witnesses' 
vehicle on a solid yellow line and at the time he passed them 
he was traveling in excess of 45 miles per hour.  The Board 
also finds that the police officer is competent to indicate 
what the maximum safe speed for the roadway is.  Therefore, 
his indication that the maximum safe speed, at the location 
where the veteran had the accident was 45 miles per hour is 
accorded large probative weight.  

On the basis of the above analysis, there is evidence of 
large probative weight that indicates that immediately 
preceding the accident the veteran was operating his motor 
vehicle in excess of 45 miles per hour and passing another 
vehicle on a solid yellow line on a curve.  There is also 
evidence of large probative weight that traveling in excess 
of 45 miles per hour was in excess of the maximum safe speed 
for the roadway.  There is probative evidence, of large 
weight, indicating that the veteran's motorcycle sustained 
damage to its right side at some point between when the 
veteran departed the graduation party and when it was viewed 
where it was being stored following the accident, but there 
is no probative evidence indicating that the motorcycle was 
struck by another vehicle, causing it to leave the roadway.  
The investigating officer at the scene is also competent to 
indicate road and weather conditions.  Therefore, his 
indication that the road was dry and the sky was clear are 
accorded large probative weight.  While the veteran has 
indicated that there had been showers earlier that day, he 
has also indicated that he does not specifically remember 
immediately before or after the accident and there is no 
probative evidence that indicates that the road was other 
than dry at the time of the accident.  Statements and 
testimony by the veteran's mother and others with respect to 
possible causes of the accident, where they do not have 
personal knowledge of the events, constitute argument and 
theory, but are not probative evidence of the events that 
occurred on May 30 1985 that resulted in the veteran's 
injuries.  On the basis of this analysis, a preponderance of 
the evidence is against a finding that there was any 
intervening cause other than the veteran's own operation of 
the motorcycle that resulted in its leaving the roadway.  

Therefore, a preponderance of the evidence supports a finding 
that the veteran deliberately and intentionally drove his 
motorcycle at a speed in excess of 45 miles per hour on a 
two-lane highway with a posted speed of 45 miles per hour and 
a maximum safe speed of 45 miles per hour, failing to 
negotiate a curve and leaving the roadway to strike a pole 
and guide wire causing his consequent injuries after 
consuming alcoholic beverages to an extent that he had a 
blood-alcohol content of .18.  On the basis of the above 
analysis, and weights assigned to the evidence, it is not 
inconclusive that the veteran's blood-alcohol content was .18 
or that there was any causation factor to which to ascribe 
the veteran's departure from the roadway other than the 
veteran's own actions of excessive speed and consumption of 
alcohol.  A preponderance of the evidence demonstrates that 
the veteran's injuries, sustained on May 30, 1985, would not 
have occurred without his operation of his motorcycle at 
greater than the posted speed limit while under the influence 
of intoxicating liquor, leaving the roadway and striking a 
pole, and exhibiting a reckless disregard of the probable 
consequences of his actions.  Therefore, the proximate cause 
of the accident that resulted in the veteran's injuries on 
May 30, 1985, was his own willful misconduct.  Since a 
preponderance of the evidence is against the veteran's claim 
the benefit of the doubt rule is not for consideration and 
the veteran's claim must be denied.  


ORDER

The veteran's injuries sustained on May 30, 1985 were the 
result of his own willful misconduct for VA purposes and not 
in line of duty.  The appeal is denied.  


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

